Citation Nr: 0839482	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-02 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel





INTRODUCTION

The veteran had active military service from September 1969 
to September 1971, including combat service in the Republic 
of Vietnam, and his decorations include the Combat 
Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim was previously before the Board in 
February 2008 at which time it remanded the claim for service 
connection for a back disorder for further development.  In 
the remand, the Board instructed that the veteran should be 
scheduled for a VA spine examination to determine what, if 
any, current low back disorder the veteran may have and if it 
is related to the veteran's service.

On June 3, 2008, a VA spine examination was requested to be 
scheduled.  Although the Supplemental Statement of the Case 
issued in August 2008 indicates that a VA spine examination 
was conducted on June 9, 2008, the report of said examination 
is not in the claims file.  Thus, the record is incomplete 
for appellate consideration at this time and must be remanded 
for either association of the June 9th VA spine examination 
report with the veteran's claims file.  If the June 9th 
examination report is unavailable or no examination was in 
fact conducted, then schedule the veteran for the previously 
instructed VA examination to be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Associate the June 9, 2008, VA spine 
examination report with the veteran's claims 
file.  If, and only if, it is determined that 
either a copy of the examination report is 
unavailable or that a physical examination was 
not conducted, the veteran should be scheduled 
for a VA spine examination as instructed in the 
February 2008 Board remand.

2.  Thereafter, if necessary, readjudicate the 
veteran's claim.  If such action does not resolve 
the claim, a Supplemental Statement of the Case 
should be issued to the veteran and his 
representative.  After an appropriate period of 
time has been allowed for response, this claim 
should be returned to the Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

